Citation Nr: 0844856	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-36 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
February 1946.  He died in July 1987.  The appellant is the 
spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which found that new and material 
evidence had not been submitted to reopen the appellant's 
claim.  However, the rating decision in June 2005 found that 
the appellant had submitted new and material evidence to open 
her claim.  The RO then denied the claim on the merits.  The 
appellant thereafter submitted additional evidence and the RO 
issued a July 2005 rating decision finding the appellant had 
not submitted new and material evidence to reopen her claim 
for the cause of the veteran's death.

The Board, however, is required to independently consider 
whether the veteran has submitted new and material evidence 
warranting the reopening the claim before considering the 
claim on the merits.  Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996).  As such, the issue in appellate status is 
as listed hereinabove.


FINDINGS OF FACT

1.  By rating decision in April 2003, the RO found that new 
and material evidence had not been submitted to reopen the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death; the appellant was notified 
of the decision but she did not initiate an appeal.


2.  The evidence added to the record since the April 2003 
rating decision is not cumulative or redundant, and, when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's Certificate of Death indicates he died in 
July 1987; the immediate cause of death was listed as cardio 
respiratory arrest with an antecedent cause of 
cerebrovascular accident, and underlying cause of 
hypertension.  Other significant conditions contributing to 
death were listed as Koch's pneumonia and typhoid fever.

4.  Service connection was not in effect for any disabilities 
at the time of the veteran's death.

5.  No competent medical evidence links the cause of the 
veteran's death with his service.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1103 (2008).

2.  The additional evidence presented since the April 2003 
rating decision is new and material, and the claim for 
service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).

3.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.312, 3.316 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett.  If the Board finds that new and 
material evidence is not offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384.

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The appellant's claim to reopen the claim of entitlement to 
service connection for the cause of the veteran's death was 
denied in an April 2003 rating decision.  In February and 
April 2005, the appellant again attempted to reopen her 
claim.  An April 2005 rating decision denied the appellant's 
claim on the merits and did not discuss new and material 
evidence.  The appellant submitted further evidence in May 
2005 and a June 2005 rating decision found that she submitted 
new and material evidence to open the claim for entitlement 
to service connection for the cause of the veteran's death, 
but denied the claim on the merits.  The appellant submitted 
further evidence later in June 2005 and a July 2005 rating 
decision found that the appellant had not submitted new and 
material evidence to reopen her claim.

Evidence received subsequent to the April 2003 rating 
decision included a May 2005 letter from Danilo A. 
Concepcion, M.D., which indicated that the diseases of 
hypertension and pulmonary tuberculosis could have been 
contracted during World War II as the effects of stress 
during the war and difficult combat conditions, and the 
hypertension caused the cerebrovascular accident which 
ultimately caused the veteran's death.

The RO in the June 2005 rating decision found that the letter 
from Dr. Concepcion constituted new and material evidence to 
reopen the claim because the doctor linked the veteran's 
death-causing conditions to service.  

The Board agrees with the RO's decision to reopen the 
appellant's claims. 38 C.F.R. § 3.156 (2008).  Accordingly, 
the Board will proceed to the merits of the claim.



II.  Service connection

A service-connected disorder is one that was incurred in or 
aggravated by active service, or one for which there exists a 
rebuttable presumption of service incurrence if manifested to 
the required degree within a prescribed period from the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  The service-connected disability will be considered 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  It must be shown that it contributed 
substantially or materially, that it combined to cause death 
that it aided or assisted in the production of death.  It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

The veteran died in July 1987.  The cause of death listed on 
the death certificate was listed as cardio respiratory arrest 
with an antecedent cause of cerebrovascular accident, and 
underlying cause of hypertension.  Other significant 
conditions contributing to death were listed as Koch's 
pneumonia and typhoid fever.

A letter from Northern La Union Maternity & Children's 
Hospital dated in April 2005 indicated that most of their 
records were destroyed by termites and they could not 
reproduce the veteran's charts. 

A letter from Danilo A. Concepcion, M.D. of Lopez Hospital, 
dated in May 2005 indicated the veteran was a patient of Dr. 
Fidel T. Lopez immediately after the war.  He was treated for 
chronic, severe hypertension and pulmonary tuberculosis.  Dr. 
Concepcion indicated that these diseases were contracted 
during the war as claimed by the veteran and relatives and 
may have developed fully after the war.  

The physician believed that these diseases could have been 
contracted during the war as effects of the stress and 
difficult conditions due to exposure to combat.  The chronic 
hypertension had caused the cerebrovascular accident which 
ultimately caused his death.  It was noted that the pulmonary 
tuberculosis was only a contributory factor in the death.  

In a letter received in June 2005, Dr. Concepcion indicated 
he tried to locate the veteran's medical records from the 
hospital but only a few consultations were available dated in 
January and February 1987 for headaches and numbness of the 
upper extremities and dizziness.  He reiterated that the 
veteran's death was a cerebrovascular accident secondary to 
hypertension which the physician believed was caused by the 
stress and trauma of war over 41 years prior.  He noted that 
relatives and friends certified that after the war the 
veteran was suffering from anxiety reaction from such 
exposure which was usually accompanied by elevation of blood 
pressure.  

A joint affidavit by Pio Acosta and Demetrio Ramos dated in 
August 2005 certified that the veteran was a prisoner of war 
at Capas concentration camp.  The Board notes that an 
administrative decision dated in March 2006 found that the 
veteran may not be recognized as a former prisoner of war.

A letter received in October 2005 from Dr. Concepcion gives a 
chronological medical history of the veteran from 1942 to 
1987.  There were no accompanying medical records.

The Board is not bound to accept medical opinions which are 
based on lay history where that history is unsupported by the 
medical evidence.  See Boggs v. West, 11 Vet. App. 334, 340 
(1998).  Without a thorough review of the record, an opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  In effect, it is mere speculation.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993).

In the present case, the veteran's death certificate shows 
cardio respiratory arrest with an antecedent cause of 
cerebrovascular accident, and underlying cause of 
hypertension.  Other significant conditions contributing to 
death were listed as Koch's pneumonia and typhoid fever.  
None of these diseases were demonstrated or diagnosed in the 
veteran during his active military service or at any time 
prior to 1987, approximately 41 years after separation.  

The Board notes that the veteran has not been recognized as a 
former prisoner of war.

Dr. Concepcion has stated the veteran's chronic hypertension 
had caused the cerebrovascular accident which ultimately 
caused his death.  He also noted that the veteran also 
suffered from typhoid fever and Koch's pneumonia, also 
contracted while in service; however, as noted in his May 
2005 statement, Dr. Concepcion notes that the diseases were 
contracted during the war as claimed by the veteran and 
relatives and may have developed fully after the war.  As Dr. 
Concepcion had no medical records indicating that the veteran 
had the disease in question during service, after service, or 
prior to 1987, his statements are premised upon an 
unsubstantiated account in regard to cause of death.  The 
Board is not bound to accept medical opinions which are based 
on lay history where that history is unsupported by the 
medical evidence.  See Boggs v. West, 11 Vet. App. 334, 340 
(1998).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion on when it is based exclusively on the recitations of 
a claimant that have been previously rejected.)

The Board does not doubt the sincerity of the appellant's 
beliefs and it empathizes with her loss.  However, there is 
simply no medical evidence to support her contention that the 
veteran's death was related to service.  As the appellant is 
not trained in the field of medicine, she is not competent to 
offer an opinion regarding any medical causation leading to 
the veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Because the record fails to demonstrate any connection 
between the veteran's death and his military service, the 
appellant's claim of service connection for the cause of the 
veteran's death must be denied.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in February 2005 of the information and evidence 
needed to substantiate and complete a claim for entitlement 
to service connection for the cause of the veteran's death, 
including the requirements to reopen a claim based on new and 
material evidence, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.  VA informed the claimant of 
the need to submit all pertinent evidence in her possession.  
The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

In a February 2005 letter as well as supplemental statements 
of the case, the appellant was provided with notice of what 
evidence was needed for her claim, what VA would do, and what 
she should do.  The Board notes that, even though the 
correspondence requested a response within 60 days, they also 
expressly notified the appellant that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).  She was not given the specific notice 
required by Hupp, supra.  The Board notes that the veteran 
was not service connected for any disabilities.  

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  The failure to provide this notice before the 
initial adjudication is harmless because the preponderance of 
the evidence is against the appellant's claim and any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are moot.

Finally, the Board notes that all other pertinent available 
records have been obtained in this case.  Neither the 
appellant nor her representative has identified any 
outstanding evidence, to include medical records that could 
be obtained to substantiate the denied claim.  The Board is 
also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the appellant.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


